Case 7:18-cr-00006 Document 41-1 Filed on 06/05/19 in TXSD Page 1 of 1




                                       May 9,2019




To Whom It May Concern:

       My name is Bemardo Garcia and I am guilty of the following offense:

   -   Felon illegally or unlawfully possessing a firearm in and affecting interstate and
       foreign commerce.


       I, Bemardo Garcia accept full responsibility for my actions and wrongdoing for
this offense. I am truly sorry for the acts that I have committed.




                                                C
                                               emardo Garcia
